EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 1 only is amended to correct a minor informality.

1. (Currently Amended) A relay device configured to be connected to an external communication bus of a vehicle and to a plurality of in-vehicle communication buses to each of which at least one in-vehicle device is connectable, the relay device comprising: an external communication unit configured to communicate with an external device via the external communication bus; an in-vehicle communication unit configured to communicate with the in-vehicle device connected to each of the in-vehicle communication buses, via the in-vehicle communication buses; and a control unit configured to control the external communication unit and the in-vehicle communication unit, wherein: the external communication unit is configured to sequentially receive information for newly writing or updating a program of one of the in-vehicle devices, as a data sequence divided in a predetermined unit, or alternatively, sequentially receive pieces of information for newly writing or updating each of the programs of the in-vehicle devices, each of which is a data sequence divided in a predetermined unit and time-division multiplexed, from the external device; and the control unit is configured to control the in-vehicle communication unit such that the in-

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder [unit] that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “communication and control” “units” found in (independent) Claims 1 and 5 and the corresponding dependent claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1 and 5 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

(Claim 1) A relay device ...to sequentially receive information for newly writing or updating a program of one of the in-vehicle devices, as a data sequence divided in a predetermined unit, or alternatively, sequentially receive pieces of information for newly writing or updating each of the programs of the in-vehicle devices, each of which is a data sequence divided in a predetermined unit and time-division multiplexed, from the external device; and the control unit is configured to control the in-vehicle communication unit such that the in-vehicle communication unit specifies the in-vehicle communication bus to be a transfer destination of the data in order of reception of the data by the external communication unit, converts the data according to a protocol corresponding to the in-vehicle communication bus which is the transfer destination, and sequentially transmits the converted data to the in-vehicle communication bus which is the transfer destination in order of conversion.

(Claim 5) An external device that transmits to a relay device ...in which a data transmission process for controlling the communication unit is executed in parallel for the in-vehicle devices connected to different in-vehicle communication buses to time-division multiplex and transmit a plurality of data sequences, the data transmission process controlling the communication unit such that the communication unit sequentially transmits, to the relay device, the information for newly writing or updating the program of the in-vehicle device as the data sequence divided in a predetermined unit, and to execute second transmission control in which the data transmission process is executed for one of the in-vehicle devices.


Claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-G*] relate to updating the firmware of vehicle ECUs.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C. T./
Examiner, Art Unit 2191
8 March 2022

/QING CHEN/Primary Examiner, Art Unit 2191